

116 HR 3724 IH: Equal Deferment Opportunity Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3724IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Meng (for herself, Mr. Grijalva, Mr. Meeks, Mr. Serrano, Ms. Houlahan, Mr. Case, and Ms. Porter) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to defer the deployment of a member of the Armed Forces who
			 gives birth for one year unless the member elects to deploy with the
			 approval of a health care provider employed at a military medical
			 facility.
	
 1.Short titleThis Act may be cited as the Equal Deferment Opportunity Act. 2.Deferred deployment for members of the Armed Forces who give birthSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
 (l)A member of the armed forces who gives birth may not be deployed during the period of 12 months beginning on the date of such birth except—
 (1)at the election of such member; and (2)with the approval of a health care provider employed at a military medical treatment facility..
		